Citation Nr: 0701497	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  02-15 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a low back strain  from June 28, 2001; and an evaluation 
in excess of 20 percent from July 12, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1974 to July 1978.

The current appeal to the Board of Veterans Appeals (the 
Board) was taken from a May 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, TX, 
which, in pertinent part, granted service connection for a 
low back strain and assigned a 10 percent rating from June 
28, 2001 or the date of receipt of the veteran's claim for 
service connection.

Claims such as this one placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved, are original claims as opposed to new 
claims for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.

The veteran provided sworn testimony at hearings at the VARO 
in August 2002 and March 2004; transcripts are in the file.

In December 2004, the Board denied entitlement to service 
connection for cardiovascular disease, including 
hypertension.  Evidence in the file indicates that the 
veteran has since filed an appeal on that issue with the 
United States Court of Appeals for Veterans Claims (the 
Court).  

In the December 2004 decision, the Board remanded the issue 
of entitlement to an initial rating in excess of 10 percent 
for s low back strain.

Subsequent thereto, the RO increased the rating for the 
veteran's low back disability to 20 percent, effective from 
July 12, 2006.  See Fenderson, supra.  A supplemental 
statement of the case was issued and the case was returned to 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

The Board notes at the outset that a December 2004 Board 
remand by a now retired Veterans Law Judge indicated that the 
RO should consider the old and current criteria for rating 
back disabilities, including the criteria for rating 
degenerative disc disease (intervertebral disc syndrome) of 
the lumbosacral spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002 and as amended September 23, 2002); 
Diagnostic Code 5243 (from September 26, 2003).  The RO did 
not consider these latter diagnostic codes.  Upon review of 
the record, it is the undersigned view that there was no 
error in the RO's not considering such criteria.  A May 2003 
RO decision granted service connection for a low back strain 
and rated that disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (lumbosacral strain), assigning a 10 percent 
evaluation.  The September 2003 statement of the case 
included Code 5295 but not 5293.  After the December 2004 
Board remand, the RO increased the rating to 20 percent 
citing Diagnostic Code 5237 (lumbosacral strain); it did not 
cite Code 5243.  Thus, it is apparent that service connection 
is not in effect for degenerative disc disease of the lumbar 
spine or residuals of a lumbar disc injury.  The medical 
evidence of record appears to support the RO's rating action 
as the veteran sustained a post-service disc injury in 1995.  
There is also X-ray evidence of disc disease in the lower 
segments of the spine, but such is dated many years post-
service.  See October 2003 MRI, which revealed a mild bulge 
at L-4/L-5 and L-5/S-1 with mild facet hypertrophy, and a 
December 2005 X-ray examination, which showed additional 
narrowing of the L-5/S-1 disc space.

Notwithstanding the foregoing, the Board finds that the RO 
did not attempt to distinguish symptomatology and functional 
impairment attributable to the veteran's lumbosacral strain 
from symptoms and abnormal physical findings due to disc 
disease of the lumbosacral spine and residuals of a lumbar 
disc in jury.  The Court of Appeals for Veterans Claims has 
held that under the duty to assist, where there are service-
connected and nonservice-connected disabilities affecting the 
same bodily part or system, medical evidence is required to 
permit the Board and adjudicators to determine the degree of 
disability attributable to the service-connected as opposed 
to the nonservice-connected disorder.  See Waddell v. Brown, 
5 Vet. App. 454 (1993).  In Mittleider v. West, 11 Vet. App. 
181 (1998), the Court held that regulations require that when 
examiners are not able to distinguish the symptoms and/or 
degree of impairment due to a service-connected disability 
(here lumbosacral strain) from any other diagnosed disorder 
(in this case nonservice-connected disc disease and a disc 
injury), VA must consider all symptoms in the adjudication of 
the claim.  As such, unless a VA examiner, based on his or 
her review of the record, concludes that some of the 
veteran's low back symptoms are unrelated to his service-
connected low back strain, those symptoms that cannot be 
distinguished from his service-connected disorder must be 
considered in the evaluation of this disability.  Id. at 182.  

The Board also finds that, while service connection is not in 
effect for disc disease of the lumbosacral spine or residuals 
of a lumbar disc injury, the record raises a claim of 
secondary service connection for such disability and that the 
claim is intertwined with the claim for a higher initial or 
staged rating on appeal.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other].  See also, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).  Service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury (38 C.F.R. § 3.310 (a) (2006)) 
and secondary service connection may be found where a 
service-connected disability aggravates another condition 
(i.e., there is an additional increment of disability of the 
other condition which is proximately due to or the result of 
a service-connected disorder).  Allen v. Brown, 7 Vet. App. 
439 (1995).  (Emphasis added.)  Effective October 10, 2006, 
38 C.F.R. § 3.310 was amended to implement the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amendment essentially codifies 
Allen with language that requires that a baseline level of 
severity of the nonservice-connected disease or injury must 
be established by medical evidence created before the onset 
of aggravation.

In view of the foregoing, the Board finds that a VA 
orthopedic examination is warranted.  Id; 38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c)(4) 
(2006).  The examiner must distinguish, to the extent 
possible, the symptoms and/or degree of impairment due to the 
veteran's service-connected low back strain from disc disease 
of the lumboscaral spine/residuals of a lumbar disc injury 
and provide an opinion as to whether the veteran's low back 
strain caused or aggravated his disc disease of the 
lumbosacral spine or residuals of a lumbar disc injury.  
Waddel, supra; Mittleider, supra; Allen, supra. 

The RO must also consider whether or not, during the course 
of the appeal, the veteran's service-connected low back 
disability resulted in marked interference with employment 
beyond that contemplated by the rating schedule and if so, 
whether criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
or are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following action:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006) are fully satisfied 
with respect to the raised, intertwined 
claim for secondary service connection 
for disc disease of the lumbosacral spine 
and residuals of a lumbar disc injury; 
and the claim for an initial rating in 
excess of 10 percent for the veteran's 
service-connected low back disability 
from June 28, 2001; and an evaluation in 
excess of 20 percent from July 12, 2006.  

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claims; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims; and (5) an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for his 
claims for service connection, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The AMC/RO must also notify the veteran 
and his representative of the amendment 
to 38 C.F.R. § 3.310, effective October 
10, 2006, for the purpose of implementing 
the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995) for secondary service 
connection on the basis of the 
aggravation of a nonservice-connected 
disorder by service-connected disability.  
See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen by 
adding language that requires that a 
baseline level of severity of the 
nonservice-connected disease or injury 
must be established by medical evidence 
created before the onset of aggravation.

2.  All up-to-date VA records should be 
obtained.  And the veteran should be 
asked to provide copies of all private 
treatment records relating to his back 
since 2000, and VA should assist as 
required.  Specifically, it would be 
beneficial if the veteran would be able 
to present clinical data from the 
physician who took myelogram(s) and other 
tests and from whom the results were not 
yet available at the time of the 2006 VA 
examination. 

3.  The veteran must be provided with 
another VA orthopedic examination to 
evaluate his low back disability.  The 
examination must include full range of 
motion studies of the lumbar spine and 
the examiner must indicate whether it is 
at least as likely as not (50 percent or 
greater probability) that there is any 
additional limitation of motion of the 
thoracolumbar spine due to pain or flare-
ups of pain, supported by objective 
findings, or any additional limitation of 
motion due to weakness, fatigue, 
incoordination, flare-ups of such 
symptoms, or any other low back symptoms 
or signs.

The examiner must distinguish, to the 
extent possible, the symptoms and/or 
degree of impairment due to the veteran's 
service-connected low back strain from 
disc disease of the lumbosacral spine and 
residuals of a lumbar disc injury.  If no 
such distinction can be made, the 
examiner should so state.

The examiner must also provide an opinion 
as to whether it is at least as likely as 
not the veteran's low back strain caused 
or aggravated his disc disease of the 
lumbosacral spine or residuals of a 
lumbar disc injury.

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship or 
aggravation; less likely weighs against 
the claim.

The physician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

If the veteran's disc disease or disc 
injury was aggravated by his service-
connected low back strain, to the extent 
that is possible, the examiner is 
requested to provide an opinion as to 
approximate baseline level of severity of 
the nonservice-connected disc disease or 
disc injury before the onset of 
aggravation.

4.  Thereafter, the AMC/RO must 
adjudicate the claim of secondary service 
connection for disc disease of the 
lumbosacral spine and residuals of a 
lumbar disc injury and readjudicate the 
claim for a rating in excess of 20 
percent for the veteran's service-
connected low back disability.  

The AMC should also consider the 
provisions of 38 C.F.R. § 3.321(b)(1), 
and determine whether the claim should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

5.  If the claim for secondary service 
connection for disc disease of the 
lumbosacral spine and residuals of a 
lumbar disc injury is denied, the veteran 
and his representative must be notified 
of the denial and advised of the 
veteran's appellate rights.  The veteran 
and his representative are hereby 
reminded that to obtain appellate 
jurisdiction of an issue not currently in 
appellate status, a timely appeal (a 
notice of disagreement and, after 
issuance of an SOC, a substantive appeal) 
must be perfected.  While the RO must 
furnish the veteran the appropriate time 
period in which to do so, the veteran 
should perfect an appeal of the claim for 
secondary service connection, if desired, 
as soon as possible to avoid unnecessary 
delay in the consideration of the appeal.

If the veteran remains dissatisfied any 
part of the claim for a higher initial or 
staged rating for his service-connected 
low back disability, a SSOC should be 
issued and the veteran and his 
representative and they should be given a 
reasonable opportunity to respond.  

The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

